
	
		I
		112th CONGRESS
		2d Session
		H. R. 4174
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mrs. Ellmers
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Transportation Equity Act for the 21st
		  Century with respect to the Interstate System Reconstruction and Rehabilitation
		  Pilot Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Tolls in North Carolina Act of
			 2012.
		2.Interstate System
			 Reconstruction and Rehabilitation Pilot ProgramSection 1216(b)(2) of the Transportation
			 Equity Act for the 21st Century (23 U.S.C. 129 note) is amended by striking
			 State. and inserting State, except that no such facility
			 may be located in North Carolina..
		
